Citation Nr: 0109210	
Decision Date: 03/28/01    Archive Date: 04/03/01

DOCKET NO.  96-27 611A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 30 
percent for thrombophlebitis of the left leg, for the period 
from January 16, 1996, to January 12, 1998.

2.  Entitlement to a disability evaluation in excess of 60 
percent for thrombophlebitis of the left leg, for the period 
on and after January 12, 1998.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. K. Barone, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1953 to 
September 1955.

This appeal arises from a May 1996 rating decision of the New 
York City Regional Office (RO) which denied an increased 
disability evaluation for thrombophlebitis of the left leg, 
which was rated at 30 percent disabling since 1956.  The 
veteran's notice of disagreement (NOD) was received in June 
1996.  The RO issued the statement of the case in June 1996.  
The veteran's substantive appeal was received in July 1996.  

By rating action dated May 1999, the 30 percent rating 
assigned for the veteran's thrombophlebitis of the left leg 
was increased to 60 percent, effective from March 1999.  
Thereafter, the RO revised the effective date of the 60 
percent rating to January 12, 1998.

The Board notes that the veteran requested and was scheduled 
for a hearing before a member of the Board of Veterans' 
Appeals.  Said hearing was scheduled to take place in 
September 1998.  However, the veteran, in a letter dated 
August 1998, informed the RO that he could not attend the 
hearing due to medical reasons.  She did not request that a 
later hearing be scheduled.


FINDINGS OF FACT

1.  Applying the diagnostic criteria in effect prior to 
January 12, 1998, the evidence does not demonstrate that the 
veteran suffered from persistent swelling which subsided only 
very slightly and incompletely with recumbency elevation, 
with pigmentation cyanosis, eczema, or ulceration; thus, it 
not factually ascertainable that the veteran's 
thrombophlebitis of the left leg warranted a disability 
evaluation in excess of 30 percent prior to January 12, 1998.

2.  The medical evidence demonstrates that the veteran 
currently suffers from persistent edema, stasis pigmentation, 
and ulceration; however the evidence does not indicate that 
he suffers from massive board-like edema, or swelling, with 
constant pain at rest.

CONCLUSIONS OF LAW

1.  For the period between January 16, 1996, and January 12, 
1998, the criteria for an evaluation in excess of 30 percent 
for thrombophlebitis of the left leg were not met.  38 
U.S.C.A. § 5110(a), (b)(2) (West 1991 & Supp. 2000); Pub. L. 
No. 106-475, §§ 3(a), 4, 114 Stat. 2096, 2096-99 (2000) (to 
be codified as amended at 38 U.S.C.A. §§ 5103, 5103A, 5107); 
38 C.F.R. §§ 3.157, 4.104, Diagnostic Code 7121 (as in effect 
prior to January 12, 1998).

2.  For the period on and after January 12, 1998, the 
criteria for an evaluation in excess of 60 percent for 
thrombophlebitis have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); Pub. L. No. 106-475, §§ 3(a), 4, 114 Stat. 
2096, 2096-99 (2000) (to be codified as amended at 38 
U.S.C.A. §§ 5103, 5103A, 5107); 38 C.F.R. § 3.400 and Part 4, 
including §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.59, 4.104, 
Diagnostic Code 7121 (as in effect prior to January 12, 
1998), and Diagnostic Code 7121 (as in effect on and after 
January 12, 1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

Service connection for thrombophlebitis of the veteran's left 
leg was initially granted in February 1957, with a disability 
evaluation of 30 percent, effective from July 1956.

The veteran made contact with the RO concerning his left leg 
condition in January 1996.  He stated that his attending 
physician had recently informed him that he had a blood clot 
in his left leg.  He requested an increased rating based upon 
this change in his left leg condition.

The RO initiated development of medical evidence based on 
information provided by the veteran, and scheduled a VA 
examination.  The veteran submitted to said examination in 
February 1996.  Under the heading of subjective complaints, 
the examiner noted that the veteran had occasional cramps in 
his lower extremities, the left more than the right.  He 
noted that they were intermittent, occurred mainly at night, 
and were relieved by walking or standing.  The veteran denied 
any pain with ambulation, and stated that he had occasional 
mild left ankle edema.  On physical examination, the veteran 
had mild to moderate superficial varicosities in the calves 
and thigh.  The examiner found trace edema of the left ankle, 
and mild ankle skin pigment changes consistent with venous 
insufficiency.  There was no calf tenderness and a negative 
Homan's sign.  All pulses were measured at 2+.  Diagnosis was 
status post bilateral deep venous thrombosis and mild lower 
extremity chronic venous insufficiency.

Based upon the February 1996 examination, the RO determined 
in May 1996 that the current evaluation of 30 percent would 
be continued.  It noted that letters requesting medical 
records from the veteran's private physician had gone 
unanswered.  With regard to the VA examination, it noted that 
the veteran's symptoms most closely resembled the diagnostic 
criteria for a 30 percent disability evaluation.  The RO 
stated that a 60 percent disability rating required 
persistent swelling with pigmentation, cyanosis, eczema, or 
ulceration, and noted that none of those symptoms were 
identified by the February 1996 examination.

The veteran's June 1996 NOD was accompanied by records from 
Alan H. Covey, M.D., and North Fork Radiology.  In his 
statement, Dr. Covey noted that he had ordered a sonographic 
study of the veteran's left calf due to swelling of that 
extremity.  He referred to the report from North Fork 
Radiology, pointed to its conclusion that the "current 
examination is consistent with deep venous thrombosis of the 
left popliteal vein," and noted that the veteran had been 
treated with anticoagulation therapy in response to that 
finding.  Dr. Covey stated that the veteran had pain on 
walking and that he walked with a limp.  He noted that the 
veteran had an increased diameter of the left calf over the 
right, and that there were skin changes compatible with his 
illness.  Regarding his most recent examination of the 
veteran, Dr. Covey noted that, in May 1996, the lower left 
extremity was greater in size than the right, and that the 
veteran had 1+ edema of the lower left extremity.  His 
opinion was that the condition was directly related to 
chronic deep venous thrombosis.

The RO, in its June 1996 SOC, discussed the evidence on which 
it had based its rating decision.  It noted that a 30 percent 
evaluation was warranted when symptomatology included 
persistent swelling of a leg or thigh, increased on standing 
or walking one or two hours, but readily relieved by 
recumbency, or for moderate discoloration, pigmentation, and 
cyanosis.  In this regard, the RO noted the statement of Dr. 
Covey and the radiology report.  It also discussed the report 
of the February 1996 VA examination.  In determining that the 
veteran's symptomatology warranted a disability rating of 30 
percent, the RO noted that a higher rating of 60 percent was 
not warranted because there were no signs of persistent 
swelling with pigmentation, cyanosis, eczema, or ulceration.

In December 1996, the veteran submitted an October 1996 
sonogram report from North Fork Radiology.  The report 
concluded that the examination findings were consistent with 
a normally patent deep venous system.  He submitted a 
statement and photographs in June 1997.  He noted that his 
injuries were visible and continued to cause pain and 
distress.  He maintained that he had considerable pain in his 
lower left extremity, and pain on ambulation.  

The RO received a letter regarding the veteran's claim, from 
his representative, in October 1998.  The letter pointed to 
regulatory changes that amended the diagnostic criteria for 
cardiovascular disabilities effective January 12, 1998, and 
requested that the veteran be afforded another examination to 
be reviewed under the new criteria.

The veteran underwent a VA examination in March 1999.  He 
stated that he had suffered from discomfort in his left calf 
since his first episode of thrombophlebitis, and that sitting 
or dependency of that extremity exacerbated the discomfort.  
The veteran also complained of significant edema, which was 
somewhat relieved by elevation of the affected extremity.  He 
stated that he occasionally developed small areas of ulcers 
on his lower extremities.  On physical examination, the 
examiner noted bilateral pitting edema of the lower 
extremities.  There were no active ulcerations.  Diagnosis 
was bilateral chronic venous insufficiency.

Based upon the March 1999 VA examination, the RO concluded, 
in a May 1999 Rating Decision, that the veteran's 
thrombophlebitis of the left leg was 60 percent disabling, 
effective March 11, 1999.  The RO noted that the rating 
schedule had been changed, effective on January 12, 1998.  It 
stated that an evaluation of 60 percent was assigned on 
evidence of persistent edema or subcutaneous induration, 
stasis pigmentation or eczema, and persistent ulceration.  
However, the RO noted that a 100 percent disability 
evaluation was not warranted because the medical evidence did 
not disclose massive board-like edema with constant pain at 
rest. 

In response, the veteran submitted a statement through his 
representative in June 1999.  He maintained that the 
effective date of the 60 percent disability rating should be 
January 23, 1996, the date of his claim for an increased 
rating.

In an April 2000 SOC, the RO pointed out that the findings on 
the most recent examination did not demonstrate sufficient 
severity under the prior rating criteria to warrant an 
evaluation in excess of 60 percent prior to the date of the 
new diagnostic criteria.  The RO again noted that the most 
recent medical evidence did not indicate an evaluation of 100 
percent.

In a rating decision issued contemporaneously with the April 
2000 SOC, the RO granted an earlier effective date for the 60 
percent disability evaluation, making it effective from 
January 12, 1998.  The RO noted that the rating schedule had 
been revised as of that date, and that the evidence of record 
demonstrated that the veteran's symptoms warranted a 60 
percent disability rating under the new criteria.  The RO 
stated that the previous rating schedule provisions did not 
allow for a 60 percent rating based upon the current medical 
evidence as to the veteran's disability, and as a result, an 
increased evaluation prior to the effective date of the new 
rating schedule was not warranted.

II.  Analysis

The Board is satisfied that all relevant facts have been 
properly developed.  We note that VA has long recognized that 
the Department has a duty to assist the veteran in developing 
evidence pertinent to his claim.  38 U.S.C.A. § 5107 (West 
1991); 38 C.F.R. § 3.103(a) (2000).  This duty to assist 
includes efforts to locate and secure any pertinent evidence, 
in order to insure a full and comprehensive review of the 
issues presented.  We also note that the law with regard to 
VA's duty to assist has undergone recent changes, and that 
the requirements regarding VA's development efforts in this 
and other pending cases have been amended.

The United States Congress has recently passed, and the 
President has signed into law, legislation which modified and 
clarified VA's duty to assist a claimant in evidentiary 
development.  See the Veterans Claims Assistance Act of 2000, 
Public Law No. 106-475, 114 Stat. 2096 (Nov. 9, 2000).  See 
generally Holliday v. Principi, ___ Vet.App. ___, No. 99-1788 
(Feb. 22, 2001).  We have carefully reviewed the veteran's 
claims file, to ascertain whether remand to the RO is 
necessary in order to assure compliance with the new 
legislation, and to determine whether there is additional 
evidentiary development to be accomplished in this case.

We note the extensive development of medical and lay 
evidence, including the veteran's own statements and those of 
his representative, private medical records and physicians' 
statements, and the reports of his two VA medical 
examinations.  By virtue of the statements of the 
case/supplemental statements of the case provided by the RO 
in June 1996, January 1997, and April 2000, the appellant and 
his representative were given notice of the information, 
medical evidence, and/or lay evidence necessary to 
substantiate his claim.  The RO made reasonable efforts to 
obtain relevant records adequately identified by the 
appellant; in fact, it appears that all obtainable evidence 
identified by the appellant relative to his claim has been 
obtained and associated with the claims folder.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the new VCAA.  38 U.S.C.A. § 5107(a) (West 
1991); Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-98 
(2000) (to be codified as amended at 38 U.S.C. §§ 5103 and 
5103A).  The Board therefore finds that no useful purpose 
would be served in remanding this matter for yet more 
development.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no benefit flowing to 
the veteran.  The Court of Appeals for Veterans Claims has 
held that such remands are to be avoided.  See Winters v. 
West, 12 Vet.App. 203 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet.App. 426, 430 (1994).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Separate diagnostic codes identify the various disabilities.  
38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history and there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 requires that he medical reports be 
interpreted in light of the whole recorded history, and that 
each disability must be considered from the point of view of 
the veteran working or seeking work.  These requirements for 
evaluation of the complete medical history of the claimant's 
condition operate to protect claimants against adverse 
decisions based on a single, incomplete or inaccurate report, 
and to enable VA to make a more precise evaluation of the 
level of the disability and of any changes in the condition.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Moreover, VA 
has a duty to acknowledge and consider all regulations which 
are potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.

38 C.F.R. § 4.10 provides that the basis of disability 
evaluations is the ability of the body as a whole, or of the 
psyche, or of a system or organ of the body to function under 
the ordinary conditions of daily life including employment.  
Whatever system is affected, evaluations are based upon lack 
of usefulness of these parts or systems, especially in self-
support.  The medical examiner must therefore furnish, in 
addition to the etiological, anatomical, pathological, 
laboratory, and prognostic data required for ordinary medical 
classification, a full description of the effects of 
disability upon the person's ordinary activity.  Where 
entitlement to compensation has already been established, and 
an increase in the disability rating is at issue, it is the 
present level of disability which is of primary concern.  
Francisco v. Brown, 7 Vet.App. 55 (1994).  

As noted above, the regulations pertaining to the 
cardiovascular system were revised during the pendency of the 
veteran's claim for an increased rating.  Where the law or 
regulations change while a case is pending, the version most 
favorable to the claimant applies, absent congressional 
intent to the contrary.  Karnas v. Derwinski, 1 Vet.App. 308, 
312-13 (1991).  See also Baker v. West, 11 Vet.App. 163, 168 
(1998).  The Board must therefore evaluate the veteran's 
thrombophlebitis for the period on and after January 12, 
1998, under both the old and current regulations to determine 
whether he is entitled to an increased evaluation under 
either set of criteria.  The VA General Counsel has provided 
guidance as to how such changes in rating criteria should be 
applied: 

Where VA issues an amendment to the 
rating schedule while an increased-rating 
claim is pending, and that amendment is 
more favorable to the claimant than the 
prior regulation, VA should apply the 
more favorable regulation to rate the 
disability for periods from and after the 
effective date of the change and should 
apply the prior regulation to rate the 
disability for earlier periods.

VAOPGCPREC 3-00, at 5 (Apr. 10, 2000).  That guidance is 
consistent with longstanding statutory law, to the effect 
that an increase in benefits cannot be awarded earlier that 
the effective date of the change in law pursuant to which the 
award was made.  See 38 U.S.C.A. § 5110(g).

In determining which version of the regulations to apply to 
the facts of this case, the Board notes that the U.S. Court 
of Appeals for Veterans Claims has held that, where the 
applicable law or regulation changes after a claim has been 
filed or reopened, but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the appellant will apply unless Congress provided 
otherwise or permitted the Secretary of Veterans Affairs to 
do otherwise and the Secretary has done so.  Karnas v. 
Derwinski, supra.  In this instance, neither Congress nor the 
Secretary has directed which regulations are to be applied 
under the circumstances of this case.  The version most 
favorable to the appellant will therefore be considered.  
However, pursuant to 38 U.S.C.A. § 5110(g), the Board 
observes that, for any date prior to January 12, 1998, VA 
cannot apply the revised criteria, which became effective on 
that date.

A.  Increased Rating for the Period prior to January 12, 1998

The regulations pertaining to the cardiovascular system, to 
specifically include diseases of the arteries and veins, were 
revised effective January 12, 1998.  38 C.F.R. § 4.104, 
DC 7120; 62 Fed. Reg. 65,219, 65,223 (1997).  In order to 
make a determination as to whether an increase is warranted 
for the period from January 16, 1996, to January 12, 1998, 
the Board must look to the criteria that were in place at 
that time.  38 U.S.C.A. § 5110(g).  For the period prior to 
January 12, 1998, the regulations pertaining to the 
cardiovascular system stated, in pertinent part:

Massive board-like swelling, with severe 
and 
constant pain at rest...................................100

Persistent swelling, subsiding only very 
slightly and incompletely with recumbency 
elevation with pigmentation cyanosis, 
eczema 
or ulceration.............................................60


Persistent swelling of leg or thigh, 
increased on 
standing or walking for 1 or 2 hours, 
readily 
relieved by recumbency; moderate 
discoloration, pigmentation and cyanosis 
...........................30

38 C.F.R. § 4.104, Diagnostic Code 7121 (1997).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991); Pub. L. No. 106-475, § 4, 
114 Stat. 2096, 2098-99 (2000) (to be codified as amended at 
38 U.S.C.A. § 5107(b)); 38 C.F.R. §§ 3.102, 4.3.  The rule 
regarding benefit of reasonable doubt does not apply, in this 
case, to the period prior to January 12, 1998, because the 
preponderance of evidence is unfavorable to the claim.

The record indicates that the veteran did not meet the 
criteria for a 60 percent disability evaluation prior to 
January 12, 1998.  A February 1996 VA examination report 
noted that the veteran presented with complaints of 
occasional cramps in the lower left extremity.  He denied any 
history of lower left extremity pain on ambulation.  He had 
mild to moderate superficial varicosities in the left calf 
and thigh, and there was trace edema of the left ankle with 
mild ankle skin pigment changes consistent with venous 
insufficiency.  The examiner found no evidence of persistent 
swelling with pigmentation, cyanosis, eczema, or ulceration.  
A May 1996 report from the veteran's private physician 
indicated that the veteran was currently being treated for 
chronic deep venous thrombosis, with anticoagulation therapy.  
The veteran complained of pain on walking, and walked with a 
limp.  The left calf was increased in size over the right, 
and there was 1+ edema of the left lower extremity.  

Under the diagnostic criteria in effect prior to January 12, 
1998, persistent swelling, increased on standing or walking 
but readily relieved by recumbency elevation, with moderate 
discoloration, pigmentation, or cyanosis, was rated as 30 
percent disabling.  38 C.F.R. § 4.104, DC 7121 (1997).  The 
record indicates that the veteran suffered from trace edema 
with mild ankle skin pigment changes consistent with venous 
insufficiency, and that he had pain on ambulation.  However, 
the evidence does not demonstrate that the veteran's swelling 
was persistent and unrelieved by elevation.  Further, the 
record indicates that the veteran suffered from mild pigment 
changes, as contemplated by the diagnostic criteria for a 30 
percent disability rating under this regulation.  Thus, the 
veteran's symptomatology does not meet the criteria for a 
higher rating under the diagnostic criteria in effect prior 
to January 12, 1998.

In view of the foregoing, the Board concludes that the 
preponderance of the evidence is against the claim of 
entitlement to a disability rating in excess of 30 percent 
for the period prior to January 12, 1998.

B.  Increased Rating for the Period on and after January 12, 
1998

The veteran's service-connected thrombophlebitis of the left 
leg is evaluated as 60 percent disabling under the current 
provisions of the Rating Schedule.  As discussed above, the 
veteran requested and was afforded a VA examination pursuant 
to the revised regulations.  The results of that examination 
led the RO to determine that a rating increase to 60 percent 
was warranted under the new diagnostic criteria.  Those 
criteria, in pertinent part, are set forth below:

	Post-phlebitic syndrome of any etiology:

	   With the following findings attributed to venous 
disease:

Massive board-like edema with constant 
pain at 
rest ......................................................100

Persistent edema or subcutaneous 
induration, 
stasis pigmentation or eczema, and 
persistent
ulceration .................................................60

Persistent edema and stasis pigmentation 
or 
eczema, with or without intermittent 
ulceration ................................................40

Persistent edema, incompletely relieved 
by 
elevation of extremity, with or without 
beginning stasis pigmentation or
eczema ..................................................20

38 C.F.R. § 4.104, Diagnostic Code 7121 (2000).

As noted, when there is an approximate balance of positive 
and negative evidence regarding the merits of an issue 
material to the determination of the matter, the benefit of 
the doubt in resolving each such issue shall be given to the 
claimant.  38 U.S.C.A. § 5107(b) (West 1991); Pub. L. No. 
106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be codified 
as amended at 38 U.S.C.A. § 5107(b)); 38 C.F.R. §§ 3.102, 
4.3.  The rule regarding benefit of reasonable doubt does not 
apply to the period on and after January 12, 1998, in this 
case,  because the preponderance of evidence is unfavorable 
to the claim.

The most recent VA examination, performed in March 1999, 
indicates that the veteran has chronic venous insufficiency.  
The examiner noted pitting edema and statements by the 
veteran that swelling was somewhat relieved by elevation.  
The thorough and current history taken by the examiner also 
reflects that the veteran indicated that he occasionally 
developed small areas of ulceration, though none were 
detected during the examination.  Also noted was information 
from the veteran that he had avoided exertion due to 
discomfort, and that he was unable to sit at a desk or to 
stand for prolonged periods. 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  As discussed above, 
persistent edema and ulceration attributed to venous disease 
will be rated as 60 percent disabling.  38 C.F.R. § 4.104, DC 
7121.  There is evidence that the veteran suffers from 
persistent edema, ulceration, and stasis pigmentation.  
However, the medical record shows no evidence of massive 
board-like edema with constant pain at rest.  A 60 percent 
disability rating for the veteran's thrombophlebitis of the 
left leg is therefore appropriate.  The medical evidence does 
not indicate that the veteran's symptomatology meets the 
criteria for a higher rating set out by law.  Accordingly, 
the Board is unable to find that a rating in excess of 60 
percent is warranted.

As required by law, the Board must also evaluate the 
veteran's left leg thrombophlebitis under the criteria that 
were in effect prior to January 12, 1998.  In doing so, we 
conclude that, for the period from January 12, 1998, to the 
present, an evaluation in excess of 60 percent is not 
warranted.  Under the old diagnostic criteria, a disability 
rating of 100 percent required evidence of massive board-like 
swelling, with severe and constant pain at rest.  Review of 
the evidence indicates that these criteria are not met.  A 60 
percent disability evaluation under these same diagnostic 
criteria required evidence of persistent swelling, subsiding 
only very slightly and incompletely with recumbency 
elevation, with pigmentation cyanosis, eczema, or ulceration.  
We find that the veteran's symptoms more closely approximate 
the diagnostic criteria for a 60 percent disability rating 
under the criteria in effect prior to January 12, 1998.

In view of the foregoing, the Board concludes that the 
preponderance of the evidence is against the claim of 
entitlement to an increased disability rating for the 
veteran's thrombophlebitis of the left leg.  We have also 
considered whether there is an issue presented in this case 
as to the possible assignment of a higher evaluation on an 
extra-schedular basis, under 38 C.F.R. § 3.321(b)(1).  
However, the basis for an extra-schedular evaluation has not 
been shown, as the record does not demonstrate, nor has the 
veteran advanced contentions indicative of periods of 
hospitalization or a marked interference with employment.  
Thus, the veteran's disability does not pose such an unusual 
disability picture as to render impractical the application 
of the regular schedular standards.


ORDER

Entitlement to a disability evaluation in excess of 30 
percent for the period prior to January 12, 1998, is denied.

Entitlement to a disability evaluation in excess of 60 
percent for the period on and after January 12, 1998, is 
denied.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals



 

